Citation Nr: 0434181	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a compensable disability rating for 
service-connected residuals of a left ankle sprain, from 
March 2, 1980, to June 5, 2001.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected residuals of a left ankle 
sprain, from June 6, 2001, forward.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected right wrist laceration with 
medial nerve involvement.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, that granted service connection for residuals 
of left ankle sprain and assigned a noncompensable disability 
rating, effective as of March 2, 1980, and a 10 percent 
disability rating, effective as of June 6, 2001.  The RO also 
continued a 10 percent disability rating for service-
connected right wrist laceration with medial nerve 
involvement.  

During the pendency of this appeal, jurisdiction the 
veteran's claims folder was transferred to the RO located in 
Boston, Massachusetts.  In September 2004, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge at the RO, a transcript of which has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

During his personal hearing before the undersigned Veterans 
Law Judge, the veteran indicated that the symptoms associated 
with his service-connected disabilities had worsened since 
his last examination.  The most recent VA examination report 
of the veteran contained in his claims folder is from 
September 2001.  As such, a current VA examination is 
necessary to assess the severity of his left ankle and right 
wrist disabilities.  The RO also should take this opportunity 
to obtain updated VA treatment records.

Additionally, VA has a duty to notify claimants for VA 
benefits of information necessary to submit to complete and 
support a claim.  See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  A VCAA 
notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  The veteran was sent a VCAA 
letter in July 2001; however, it only addressed what was 
required to substantiate a claim for service connection.  The 
veteran should be provided an appropriate notice letter on 
remand.

Accordingly, this claim is REMANDED for the following action:

1.  Notify the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for higher ratings; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claims.  A 
copy of this notification must be 
associated with the claims folder.

2.  Make arrangements to obtain the 
veteran's VA treatment records for his 
service-connected left ankle and right wrist 
disabilities, dated since August 2004.

3.  After the foregoing development has been 
accomplished to the extent possible, schedule 
the veteran for appropriate VA examination(s) 
of his left ankle and right wrist.  Any 
indicated tests, including x-rays or 
neurological studies, should be accomplished.  
The claims file must be made available to the 
examiner(s); the examiner(s) should indicate 
in the examination report(s) that the claims 
file was reviewed.  

The examiner(s) should identify all residuals 
attributable to the veteran's service-
connected residuals of left ankle strain and 
right wrist laceration with medial nerve 
involvement.

The examiner(s) should note the range of 
motion for the left ankle and right wrist and 
should state what is considered normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be additional 
range of motion loss due to any of the 
following should be addressed: (1) pain on 
use, including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination. The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or when 
the left ankle or right wrist is used 
repeatedly.  All limitation of function must 
be identified.  If there is no pain, no 
limitation of motion and/or no limitation of 
function, such facts must be noted in the 
report.

With respect to the right wrist, the 
examiner(s) should describe in detail the 
veteran's laceration scars.  The examiner(s) 
should also discuss the extent, if any, of 
paralysis of the nerves involved.

The examiner(s) must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Review the claims folder and ensure 
that the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.

5.  Finally, readjudicate the claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained as a 
result of this remand.  The RO should 
consider all the evidence of record to 
determine whether the facts show that the 
veteran is entitled to a higher disability 
rating for his service-connected left ankle 
disability at any period of time since his 
original claim.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the decision 
remains adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


